Exhibit 10.39

 

NextDecade Corporation

 

Director Compensation Policy

 

(Adopted by the NextDecade Corporation Board of Directors, effective October 14,
2019, as amended December 27, 2019)

 

Members of the Board of Directors (the “Board”) of NextDecade Corporation (the
“Company”) who are not employees of the Company or any subsidiary of the Company
and who are not appointed to the Board pursuant to any agreement or arrangement
with the Company (“Non-affiliate Directors”) shall be paid the following amounts
in consideration for their services on the Board. Each Non-affiliate Director
will be solely responsible for any tax obligations incurred by such
Non-affiliate Director as a result of the cash and equity payments such
Non-affiliate Director receives under this Policy.

 

Annual Compensation

 

Cash Compensation

 

Annual Cash Retainer for each Non-affiliate Director. Each Non-affiliate
Director shall be paid an annual cash retainer of $80,000 (an “Annual Cash
Retainer”). Each Non-affiliate Director may elect to receive all or any portion
of the Annual Cash Retainer in the form of shares of restricted stock by
delivering written notice to the Corporate Secretary of the Company within five
(5) days of the adoption of this Policy, by January 15 of a given calendar year
or within five (5) days of such Non-affiliate Director’s appointment to the
Board. Such election shall be irrevocable and shall continue for such calendar
year. Any portion of the Annual Cash Retainer elected by such Non-affiliate
Director to be paid in shares of restricted stock (such payment, an “Elective
Stock Award”) shall be awarded pursuant to and in compliance with the Company’s
2017 Omnibus Incentive Plan (as amended from time to time and including any
successor thereto, the “Plan”) on the same date(s) (the “Award Grant Date”) as
the Stock Award described below. The number of shares of restricted stock
subject to an Elective Stock Award shall equal (i) the dollar amount of the
Annual Cash Retainer elected by such Non-affiliate Director to be paid in shares
of restricted stock divided by (ii) the closing price of the Company’s common
stock on the Nasdaq Capital Market (“Nasdaq”) on the Award Grant Date or, if the
Award Grant Date is not a trading day, then the last trading day occurring prior
to the Award Grant Date.

 

Additional Annual Cash Compensation Payable for each Non-affiliate Director
Committee Chairperson (“Chairperson Cash Compensation”):

 

 

●

Audit Committee: $20,000

 

●

Each Other Standing Committee: $15,000

 

All Annual Cash Retainers and Chairperson Cash Compensation shall be prorated
for partial years of service.

 

1

--------------------------------------------------------------------------------

 

 

Equity Compensation

 

Each year, each Non-affiliate Director will be granted, in one or more
installments, shares of restricted stock in consideration for such Non-affiliate
Director’s services on the Board (each, an (“Annual Stock Award” and, together
with Elective Stock Awards, “Stock Awards”) pursuant to and in compliance with
the Plan. The number of shares of restricted stock subject to an Annual Stock
Award shall equal (i) $120,000 divided by (ii) the closing price of the
Company’s common stock on Nasdaq on the Award Grant Date or, if the Award Grant
Date is not a trading day, then the last trading day occurring prior to the
Award Grant Date.

 

Stock Awards shall be prorated based on actual days of service on the Board. The
remaining terms and conditions of each Stock Award, including vesting terms and
transferability, will be as set forth in the Company’s standard award agreement,
in the form adopted from time to time by the Board or the Compensation
Committee; provided, that all Stock Awards shall vest during the year in which
they are granted.

 

There are no per-meeting attendance fees for Non-affiliate Directors for
attending Board meetings.

 

Expense Reimbursement

 

Each director of the Company, including Board observers, shall be entitled to
receive reimbursement of all reasonable out-of-pocket expenses incurred in
connection with attending meetings of the Board. Such reimbursement is in
addition to the compensation provided for under this Policy.

 

Section 409A

 

This Policy is intended to comply with, or otherwise be exempt from, Section
409A, and, accordingly, to the maximum extent permitted, the Policy shall be
interpreted and administered consistent with such intention.

 

Revisions

 

The Board may amend, alter, suspend or terminate this Policy at any time and for
any reason. No amendment, alteration, suspension or termination of this Policy
will materially impair the rights of a member of the Board with respect to
compensation that already has been paid or earned, if applicable, unless
otherwise mutually agreed between such member and the Company. Termination of
this Policy will not affect the Board’s or the Compensation Committee’s ability
to exercise the powers granted to it under the Plan with respect to equity
awards granted under the Plan pursuant to this Policy prior to the date of such
termination.

 

2

--------------------------------------------------------------------------------

 

 